Title: From Anthony Todd to Benjamin Franklin and John Foxcroft, 13 August 1763
From: Todd, Anthony
To: Franklin, Benjamin,Foxcroft, John


Gentlemen
General Post Office August the 13th 1763
I am glad to acquaint you that the Postmaster General are very well satisfied with Mr. Franklin’s Letter of the 1st. and your joint Letter of the 10th. of June.
The several proposed Regulations and Improvements which you mention, have met with Their entire approbation, and They wait your own Time for making the ample Report you mention at the End of this Summer season when you have finished your surveys, so that for the present, I am required to say little more than acknowledge the Receipt of the two Bills for Four Hundred and Ninety four Pounds, four Shillings, and eight pence, being the Balance to Mr. Hunters Death, which Remittances for the future, you will send to The Postmaster General and make them payable only to Mr. Trevor.

With regard to the articles of £32 11s. and £59 17s. for the said Mr. Hunters travelling Charges, they are both allowed of, for the reasons you alledge, and herewith I return his Letter to Mr. Franklin upon that Subject in April 1760.
The hopes you express that the Continuance of the Packets, which must of Course be advantageous to the Commerce between Great Britain and North America will in a short Time be to the Benefit of this Office also, is very satisfactory and if a favourable opportunity should offer in the Course of the next Sessions of Parliament to obtain the Clause you so heartily recommend, to oblige the Masters of all Ships, to deliver their Letters into the Post Offices of the respective ports they arrive at, which at present appear to be too much exposed to the Curiosity of private persons, who often destroy or delay them, you may be assured that so material a point, towards rendering the Correspondence of His Majesty’s Subjects more safe and expeditious, as well as a Benefit to this Office, will be carefully attended to.
When you may be able to make it appear, that the Revenue intrusted to your Management, is become so flourishing, as clearly to admit of it, I should be glad to move The Postmaster-General on your behalf, to Rent a Convenient House in New York, or even to build a Commodious Chief Office there.
That your most sanguine Views may meet with no cheque from hence, The Postmaster General have added a fifth Boat, to maintain with greater certainty, the monthly Correspondence between Falmouth, and New York, which you will do well to make known throughout the several provinces.
I am glad to find that some Governors, who once refused have at length paid the postage due to this Office. For the Time to come, you are to consider it as a positive Injunction from His Majesty’s Postmaster General, not to suffer any Letter or Packet whatsoever, though upon the Governments immediate Service to pass free, The Postmaster General having by the Act of the 9th. of Queen Anne no such dispensing Power. I am Gentlemen Yours &c.
Anth: Todd Secry
Copy
To Benj: Franklin and John Foxcroft Esqrs:Deputy Postmaster General of America
